 DOW CHEMICAL COMPANY17Dow Chemical Company, Rocky Flats DivisionandInternational Brotherhood of ElectricalWorkers,Local 1823,AFL-CIO,Petitioner,'and PipefittersLocal 208, AFL-CIO, Petitioner,2andPaintersand Drywall Finishers,LocalNo. 79,Petitioner,3andSheetMetal Workers International Associa-tion,LocalNo. 9, AFL-CIO, Petitioner,4andCarpenters District Council of Denver and Vicinityand its affiliated local unions of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,Petitioner.5Cases27-RC-4069,27-RC-4072, 27-RC-4074, 27-RC-4077, and27-RC-4078March 1, 1973DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND KENNEDYUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer ClintonElges. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board'sRules and Regulations and Statements of Procedure,Series 8, as amended, these cases were transferred tothe Board for decision. Thereafter, the Employer, theIntervenors,6 and the Petitioners7 filed briefs whichhave been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. Upon the entire record in these cases, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.Itwas stipulated, and we find, that each of thePetitioners and District 508 are labor organizationswithin the meaning of Section 2(5) of the Act. Thestatus of the DMTC as a labor organization is inIHerein called the Electrical Workers.2Herein calledthe Pipe Fitters.3Herein called the Painters.4Herein called the Sheet Metal Workers.5Herein calledthe Carpenters.6 InternationalUnion of District 50, hereincalledDistrict 50, and theDenver MetalTrades Council, herein called DMTC.The fivePetitioners submitted one brief.sOn November 8, 1972, District 50 fileda motion herein asking that itbe referredto inall formal documents as "UnitedSteelworkersof America,AFL-CIO and its Local 15440."In our viewof this case,we find itunnecessary to pass on thismotion.9The ElectricalWorkers seeksa unit of "all linemen,electricians,dispute. But in view of our determination herein thatits petition, and all others, herein should be dismissedin any event, we find it unnecessary to pass upon themerits of contentions challenging DMTC's status asa labor organization within the meaning of the Act.3.For the reasons set forth below, we find thatthe several petitions before us raise no questionconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and 2(6) and (7) of the Act.1.THE POSITIONS OF THE PARTIESThe Employer is engaged at the location herematerial as a prime contractor for the Atomic EnergyCommission. Its operation involves the design andproduction of weapons for the national defense. Atthis location, the Employer employs 2074 productionand maintenance employees, all of whom have beenrepresented on a plantwide basis since the plant'sinception in 1953. Until 1964, that unit was repre-sented by the DMTC. Thereafter, as the result of aBoard-conducted election, District 50 was certifiedas the bargaining representative of the overall unit.The five Petitioners herein each filed timelypetitionsbefore the expiration date of the thencurrent collective-bargaining agreement between theEmployer and District 50. Each seeks to sever fromthe established production and maintenance unit oneof five different groups of craftsmen.9 The employeesdescribed by the five petitions encompass, as awhole, approximately 348 employees, all of whomare employed in the maintenance department.'° TheEmployer and District 50 oppose each of thesepetitions on the grounds set forth inMallinckrodtChemicalWorks, Uranium Division,162 NLRB 387.DMTC intervened in this case during the hear-ing.I'Itrequests the establishment of a unitcomposed of all employees in the maintenancedepartment in the event the Board dismisses the fivepetitions herein filed. Its proposed unit includes, inaddition to the 348 employees sought by thePetitioners, an additional 140 employees classified asmachinists, tool grinders, and glass blowers.The Employer and District 50 oppose considera-tion of DMTC's request on its merits, contendingelectrician technicians,and apprentices";the Pipe Fitters seeks a unit of "allpipe fitters and pipe fitting apprentices in the pipe shop department"; thePainters seeks a unit of"allpainter and sign writers";the Sheet MetalWorkers seeks a unit of "all journeymen sheet metal employees,and allapprentices related tothe above group of employees,in the small sheetmetal department";and the Carpenters seeks a unit of "all carpenters."10Becausethe Employer's operation is in a constant state of flux, someof the figures quoted herein weresubject toslight variation even during thecourse of the5-month periodover which the hearingwas conducted.11Thehearing herein openedon October 12, 1971, and was concludedon February 11, 1972. DMTCintervenedon February 4, 1972, 7 daysbeforethe hearing was closed.202 NLRB No. 6 18DECISIONS OF NATIONALLABOR RELATIONS BOARDthat the petition should be dismissed as untimelyfiled.II.THE FACTS AND CONSIDERATIONS BEARINGON THE ISSUES RAISEDA.ThePetitioner'sProposalsIn passing upon respective unit proposals of thePetitioners, we are guided by the principles set forthinMallinckrodt Chemical Works, supra.The recordherein, and the consolidated brief submitted for allfive Petitioners, indicate that the relevant factors are,in essential respects, similar for all of the proposedcraftgroups. In these circumstances, we shall,wherever possible, set forth these factors in termsapplicable to all of the groups for whom severance issought herein.As noted above, the employees in the Petitioners'proposed units form but a part of the Employer'smaintenance department. That department's majorfunction is to service approximately 50 productionbuildings in the Employer's vast complex. Themaintenance department carries out its mission byperforming pure maintenance (troubleshooting andbreakdown maintenance); preventive maintenance(conducting a schedule of inspections, lubricationsand adjustment of production machinery); fabrica-tion (building repair equipment and new productionequipment); and betterment work (installation ofimproved equipment). Pure maintenance accountsforamajority of the maintenance department'swork.The maintenance department is headed by ageneral superintendent of maintenance. Under himare 8 building maintenance superintendents and 43crew foremen. Maintenance work orders normallyoriginate with the general superintendent of mainte-nance or his foremen. Due to the close functionalrelationship between the two departments, however,production superintendents and foremen also havesome voice in determining maintenance employeework assignments.Because the plant's vast size would otherwiserender difficult the efficient procurement of neededmaintenance manpower throughout the productionareas, the maintenance department is organized ongeographicalprinciples.Under this system, theproduction buildings are divided into eight clusters,or complexes. Each building maintenance superin-tendent has charge of one complex of productionbuildings. Under him are the foremen and crews thatarepermanently assigned to his complex. Eachcomplex is serviced by those maintenance crews thatare permanently assigned to it. The craftsmen soughtherein, together with other maintenance departmentemployees, are assigned to 43 crews that work out ofmaintenance shops in 8 production buildings.Because the maintenance department is organizedon geographical principles, there is no single craftshop, department, or superintendent. Nor is thereone overallmaintenance shop on the premises.Instead, each of the major complexes contains themaintenance shop that is used by the crews assignedto the complex. Because some members of each craftare assigned to each complex, the maintenance shopsare similar and house a variety of craftsmen. Thus,the maintenance shop in Building 778 is used jointlyby sheet metal workers, machinists, pipefitters, andelectricians. The shop in Building 883 serves as homebase for the electricians, pipefitters, and machinistsassigned to maintain that production area. Theseshops, and others throughout the plant, are notpartitioned, and maintenance department employeeswithdifferentcraftbackgrounds, including thecraftsmen sought by the Petitioners herein, work sideby side.Almost half of the 43 maintenance crews arecomposed of members of diverse crafts. These"mixed crews" are supervised by maintenancedepartment foremen whose craft backgrounds differfrom that of some craftsmen under them. One such"mixed crew" is headed by a painter who supervisespipefitters, sheet metal workers, carpenters, painters,an electrician, an instrument man, and a machinists.Crew assignments are not really permanent, aschanges in workload and individual requests give riseto frequent transfers of craftsmen from crew to crew.Allhourlypaidproduction andmaintenanceemployees, including the craftsmen herein, receivethe same vacation, holiday, and fringe benefits,insurance coverage, and lunch and coffee breaks.Production and maintenance employees work thesame hours and, with the exception of the employeesattached to the maintenance department's centralfabrication shop, the two groups share lockers,shower, and cafeteria facilities and report to work inthe same buildings. In addition, all employees arecoveredby one plantwide seniority system forpurposes of job bidding, layoffs, and recall.Approximately 25 percent of the maintenancecomplement transferred into that department fromproduction. Of the craftsmen the Petitioners seek tosever, 14 percent transferred to their present jobsfrom production classifications. From 1959 to thetime of the hearing, 105 of the 192 enrollees in themaintenance craft apprenticeship programs camefrom production classifications. Another 23 enteredthe programs from other maintenance classifications.Maintenance employees have also transferred intoproduction classifications and, on occasion, large DOW CHEMICAL COMPANY19groups of craftsmen have been "loaned" on a long-term basis to the production department.Examination of the record herein, in light of therelevant factors discussed inMallinckrodt,leads us toconclude that it will not effectuate the policies of theAct to permit the Petitioners to "carve out" the unitsthey seek.On the basis of the record before us, it is apparentthat there is a high degree of integration between theEmployer's production process and the work of theemployees in the groups sought to be severed.12 Allproduction facilities are maintained by the mainte-nance department, and the craftsmen in questionspend most of their time working in productionareas.Especially in the performance of their pureand preventative maintenance functions, when pro-duction machinery must often be shut down, mainte-nance craftsmen work in close association withproduction employees in production areas of theplant. This close association continues through manystages of the maintenance craftsmen's work, forproduction supervisors often initiate maintenancework by calling for maintenance men; productionsupervisors must often approve work permits so thatmaintenance men can enter their areas; productionemployeesmust stand by and monitor radiationlevels to allow work in potentially dangerous plantareas; and still other production employees must signfor maintenance work performed on their machines.Some jobs, such as changing the K-Coil andchanging filters, require that maintenance craftsmenand production employees work together as a team.The maintenance craftsmen spend only a smallamount of time working in their shop areas.The craftsmen's shared community of interest withproduction employees is evidenced by their commonworking conditions and benefits,supra.The crafts-men in the five units sought by Petitioners also havea close community of interest among themselves, ascraftsmen of diverse backgrounds operate out of thesame shops, often in mixed teams under commonsupervision.Further, the frequency of transfersamong crews renders it probable that an individualcraftsmenwillwork on more than one crew,including a mixed craft crew, at some time during hisemployment.As noted above, the employees described by thepetition herein have been represented as part of a12 In the view that we takeof this case, it is unnecessaryto pass upon theEmployer'scontention that aworkstoppageby any of thecraftsmen hereinwouldresult in a total production stoppage.13Five of the Employer's other plants have representation on the basis ofan overall production and maintenance unit.In another of its plants, theemployees are representedby a varietyof unions.Itappears from therecord,however, that the plant in question is actually a collection of severalplants producing different chemical products,rather than an integratedplant such as the facility herein.singleproduction and maintenance unit since theplant's inception in 1953. With minor exceptions, thispattern of representation is characteristic of theEmployer's other plants 13 and of the remainingprime Atomic Energy Commission contractors in theALOO weapons complex. l4We find no substantial evidence that the craftsmenhere involved have sought to maintain a separateidentity for bargaining purposes. During this 19-yearperiod of bargaining on the basis of an overallproduction and maintenance unit,it isundisputedthat during both the tenure of the DMTC andDistrict 50, craftsmen have actively participated inthe conduct of the overall unit's representationfunctions as union officers, stewards, and membersof grievance committees.On this record, we cannot agree with the Petition-ers' strenuous contentions that the craftsmen havereceived less than adequate representation from theircurrent collective-bargaining representative, District50. As noted,supra,maintenance employees, includ-ingmembers of the crafts here involved, haveactively participated in the representation process asDistrict 50 officers, executive board members, shopstewards, and as subcommitteemen on apprentice-ship committees. During District 50's tenure, thatUnion afforded all employees equal opportunities toair their problems in grievance proceedings andmiscellaneous plant problems meetings. The recordindicates that employee members of the groups heresought to be severed have in fact utilized theseopportunities.No adverse inference as to the adequacy of District50's representation of craftsmen is compelled byInternationalUnion of District 50,187 NLRB 968,where we found that, in early 1969, a member ofDistrict 50's negotiating team violated the Act bytelling two craftsmen that they would receive bettertreatment on their grievances if they joined District50. The unlawful statements in that case involved but2 out of 487 maintenance department employees.Furthermore, there is no allegation that District 50has failed to comply with our remedial order.Nor does the record support Petitioners' allegationsthatDistrict 50 delayed arbitrating the grievance ofmaintenanceemployee Ryan and failed to assistmaintenanceemployee Shockley in pressing his case.Instead, the record indicates that District 50 repre-14One of the five other prime Atomic Energy Commission contractorsworking in the ALOO weapons complex,Mason and Hanger-SilasMasonCompany.has representation on the basis of more than one union. Thatcompany. however, had a history of bargaining with more than one unionand, in a recent craft severance case,unlike the Employer herein, Masontook the position that an additional craft unit would not adversely affectlabor stability at its plant.SeeMason and Hanger-SilasMasonCompany,180NLRB 63. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDsented Ryan at his step two grievance proceedingand that, thereafter, Ryan himself acquiesced in aproposal that processing of his case be delayedpending arbitration of three other grievances whichhad plantwide significance. The record also indicatesthat Shockley received union aid and representationon his unsuccessful grievance, and that District 50'spresident personally offered to continue to pressShockley's case after his grievance was denied at thesecond step of the grievance proceeding.Nor do we believe that either discontinuance of thejoint job evaluation program and use of the jurisdic-tional manual following District 50's incumbency, orDistrict 50's establishment of a new seniority system,substantiates Petitioners' position that District 50 hasfailed to give adequate representation to the employ-ees here sought. The record does not indicate that thecraftsmen have suffered due to these alterations.Indeed,during the tenure of District 50, thecraftsmen herein have received steady wage increasesin amounts which continued to be larger than thoseof the average bargaining unit employee. Further, thecraftsmen herein receive wages and fringe benefitsthat are comparable to, if not greater than, thoseearned by similar craftsmen in the area, many ofwhom work at premium construction rates for lessthan the entire year and receive a smaller package offringe benefits.Although the craftsmen possess to some extent aseparate identity by reason of their skills, they alsoshare a close community of interest with otheremployees in the existing production and mainte-nance unit, both because of their long and uninter-rupted association in that unit and because theirwork is functionally integrated with other workperformed in that unit. As noted above, due to thegeographic form of plant organization, each craftgroup also shares a close community of interest withthe other craftsmen in the maintenance department.For all of the above reasons and in the absence ofother compelling considerations of overriding force,we do not believe it would effectuate the purposes oftheAct to permit disruption of the historicallyestablished pattern of bargaining and the stablebargaining relationship developed thereunder over aperiod of approximately 20 years. In our opinion, theinterests to be served by maintaining the establishedbargaining unit far outweigh any interests that maybe served by affording the craftsmen herein an15By letter dated December 26, 1972, DMTC advised the Board and theother parties to this proceeding that,in the event the Board found that anoverall unit was appropriate and determined that an election should beconducted among all such employees, it would accept such unit determina-tion and would request that its name appear on the ballot It further statedthat it believed the showing of interest it heretofore made would besufficient to support that request Thereafter, both the Employer and theIntervenor filed letter statements with the Board in oppositionto DMTC'sopportunity to change their mode of representation.Accordingly, finding aswe do that the unitsrequested are not now appropriate, we shall dismissthe petitions.B.DMTC's RequestHaving found that the units requested by thePetitioners are inappropriate for severance, it be-comes appropriate to consider DMTC's request forseverance of a unit composed of all maintenancedepartment employees.We shall not grant thisrequest.No compelling reason has been shown fordeparting from the established policy of refusing tosever heterogeneous, multicraft maintenance depart-ment units, such as that sought here. SeeGeneralFoodsCorp.,166NLRB 1032;Moloney ElectricCompany,169NLRB 464. Accordingly, it is notnecessary for us to reach the question as to whetherDMTC's unit request was timely made.i5ORDERIt is hereby ordered that the petitions herein be,and they hereby are,dismissed.MEMBER FANNING, dissenting:Dismissal of this spirited craft severance attemptwarrants expression of opinion from a perspectiveother than that of the majority.The hearing wasprolonged,offering opportunity for in-depth consid-eration of the Employer's use of skilled craftsmen initsmaintenance function.Fiveunions seek torepresent some 350 employees.In effect these Unionsrepresented these same employees for 11 years before1964, pursuant to Board certifications to the DenverMetal Trades Council of which the Unions weremembers.Then,International Union of District 50was certified,and it has since affiliated with theSteelworkers.In the wake of this severance dismissal,craftsmenwillcontinue to be represented by an'industrial type union,regardless of craft skills andfunctions on the job.As I view it,my colleagues have dealt an additionalblow to craft severanceby theirapplication ofMallmckrodtcriteria in broad,conclusionary terms.16Theyconcede that the employees sought are skilledcraftsmen.Indeed it would be difficult to take acontrary position,inasmuch as Dow-approved ap-prenticeship systems have long existed for electri-cians, for pipefitters,and for sheet metal workers.requestWe find no warrant for DMTC's request as set out in its letter datedDecember 26, 1972 No petition has been filed by any labor organizationwhich raises a question concerning representation in the overall unit, and, inany event,we have administratively determined that the showing of interestmadeby DMTC isnot sufficient to support an election in such overall unitIs,Mallmckrodt Chemical Works,162 NLRB 387, 397 DOW CHEMICAL COMPANY21Carpenters, though not apprenticed at Dow, arehired witha minimum of6 years' experience, aftertests,ifthey were not formally apprenticed else-where. They must have an ability to do their ownlayoutwork,which is often the test of a leadcarpenter.For paintersDow provides a writtenexaminationin lieu of formal apprenticeship, and 6years' experience is required for hire, 4 of which mustbe in brush work.These five groups of skilled employees constitutetwo-thirdsof the maintenanceemployees at theRocky Flats Division of Dow. This facility is vast, somuch so that it requires a grid of streets and these allhave names. For maintenance purposes its 50buildings are administered on a cluster basis. Thereareeightof these clusters, each with its ownmaintenance shop. Forty-three crews operate out ofthese eight major shops. Some of the crews are madeup of various crafts, from which my colleaguesconclude that craftsmen are being used in geographicgroups, without craft supervision in the customarysense,or separate craft shops. They say that thenumber of mixed maintenance crews is "almost half"of the 43 crews. Thus, more than half of the43-perhaps 25 or more-are straight craft crewswith their own craft supervision. This is a facet of thecase, a perspective that should be kept in mind indeciding whether these admitted craftsmen are adistinctand homogeneous group performing thefunctions of their craft on a nonrepetitive basiswithin the meaning of criterion no. 1 ofMallinckrodt.In this connection it is interesting to note that whentheEmployer announced its February 27, 1969,Maintenance Department Organizational Changes itspoke of keeping the multicraftforeman assignments". . . to a minimum. Where thereis [sic]enough menof one craft to support a foreman,one is assignedfrom that craft." The central shop in 334 Buildingwas another exception, with the craft superintendentin full charge, over the central shop foreman. Thechange was described as one in the management andsupervision of maintenance department activities,not intended to change work assignments or proce-dures.At thef time of hearing, separate craft crewswith their own supervision actually predominated.Based on the existence of mixed craft crews-whichdo not predominate-isitwiseto conclude thatskilled crafts, includingmany craftsmen who ac-quired their skills through apprenticeship at this veryfacility, are not sufficiently distinct and homogene-ous for craft severance? Is it wiseto glibly concludethat there is a high degree of integration in theEmployer's production processes on a record whichfails to state what those processes are because ofsecurity?Actually, in this area of integrated pro-duction processes,my colleagues speak only ofintegration between "the process" and "the work ofthe employees sought." They then proceed to relyupon craftsmen doing work in production areas attimes,upon production supervisors being involvedby initiatingmaintenancework and approving accesspermits for craftsmen, and they conclude that facetof their final conclusion by referring to the smallamount of craft employee time spent in shops. Thisseems to belie a list of responsibilities of "the craftsuperintendent in his assigned craft," which areitemized from a. to m., the first being as follows:a.Direct all craft effort in the Central Fabrica-tion Shops according to established job prioritiesand schedules.Moving to the criterion of the history of represent-ation at the plant where severance is sought, mycolleagues do not mention the type of bargainingwhich necessarily existed during the first 11 years ofthe plant's existence. Even though the unit wasplantwide, the bargaining representative was theDenver Metal Trades Council, and the membershipof Petitioners in that group insured considerableopportunity for craft-oriented bargaining. Since 1964this has not been true, and the plantwide unit has notbeen productive of stability in bargaining. In 1970there was a long strike, despite which production wasmaintained.Bargaining in the industry, another criterion underMallinckrodt,does not rule out craft units. In thiscase "the industry" is made up of the six primeAtomic Energy Commission contractors for weaponsproductions. Dow-Rocky Flats Division is one of thesix.Mason & Hanger-Silas Mason Company isanother. In December 1969, the Board (180 NLRB467) granteda severance election tojourneymanmachinists and tool and die men of the latteremployer, noting that they were the only apprenticedtrade in the plant and that bargaining had been onthebasisof "separate representation of skilledemployees as well as the separate representation ofemployees in two production and maintenanceunits."Carpenters, pipefitters, electricians, power-house engineers and stationary firemen, iron work-ers, boilermakers, painters, sheet metal workers, andtruckdrivers and certain service personnel all hadseparate units. Mason & Hanger-Silas Mason Com-pany did not oppose the severance, apparentlyhaving learned to live under bargaining conditionsallowing freedom to their employees.Then thereis the criterionwhich concernsmainte-nance of separate identity by the craft sought while itisnot bargained for separately. My colleagues saythat there is no substantial evidence of an attempt tomaintain such identity here. This totally ignores aseriesof craft petitions filed in the spring of1968-by the Pipefitters, the Carpenters, the Sheet 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetalWorkers, the Painters, the Operating Engi-neers, and the Machinists-which were dismissedbecause of a pending 8(a)(5) charge.17At the nextcontract opportunity, the instant craft severancepetitions were filed.Of considerable significance isthe fact that since 1964 these craft unions continuedto retain much of their membership among theemployees, and more recently, craftsmen who didjoin District 50 now show a tendency to withdrawfrom it.Finally,my colleagues say that they cannot agreethat these craft employees had less than adequaterepresentationbyDistrict50,and they see noadverse inference"compelled" by theBoard'sdeci-sion inDow Chemical,187 NLRB No. 130, though itinvolves an 8(b)(1)(A) violation by District 50. Forresponsible representativesofDistrict 50 to tellcraftsmenthat theywould receive better treatmenton their grievancesif theyjoined District50 reflectsan understandable human traitbut hardlyestablishesapictureof full and fair representation for allmembers of the plantwide unit.The conclusionseems inescapable that mixed craftcrews will at timesbe requiredat a complexfacilitysuch as this,where apparently50 separate buildingsmust be servicedby skilled craftsmen and worktaken to the craftshopswhenever necessary.Shouldthat fact be allowed to cloud the entire issue and, ineffect,be used as a reason for denying severance inan industrywhere bargaining for craftsdoesexist? Ithink not.Iwould directthe elections sought.17Case 27-CA-2318,where it appears that no exceptions were filed tothe Trial Examiner'sDecision